
	
		II
		Calendar No. 902
		110th CONGRESS
		2d Session
		S. 3339
		[Report No. 110–433]
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2008
			Mr. Akaka, from the
			 Committee on Veterans'
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To amend chapter 33 of title 38, United States Code, to
		  clarify and improve authorities relating to the availability of post-9/11
		  veterans educational assistance, and for other purposes.
	
	
		1.Clarification and improvement
			 of authorities relating to post-9/11 educational assistance for members of the
			 Armed Forces and veterans
			(a)Modification of
			 base amounts of educational assistanceSection 3313(c)(1) of title 38, United
			 States Code, is amended—
				(1)in subparagraph
			 (A), by striking may not exceed and all that follows and
			 inserting “may not exceed the amount as follows:
					
						(i)In the case of an
				individual enrolled in an institution of higher learning located in the United
				States, the maximum amount of established charges regularly charged in-State
				students for full-time pursuit of approved programs of education for
				undergraduates by the public institution of higher learning offering approved
				programs of education in the State in which the individual is enrolled that has
				the highest rate of regularly charged established charges for such programs of
				education among all public institutions of higher learning in such State
				offering such programs of education.
						(ii)In the case of
				an individual enrolled in an institution of higher learning located in the
				United States who is pursuing a program of education at a branch of such
				institution that is located outside the United States, the maximum amount of
				established charges regularly charged in-State students for full-time pursuit
				of approved programs of education for undergraduates by the public institution
				of higher learning offering approved programs of education in the State in
				which is located the institution in which the individual is enrolled that has
				the highest rate of regularly charged established charges for such programs of
				education among all public institutions of higher learning in such State
				offering such programs of education.
						(iii)In the case of
				an individual enrolled in an institution of higher learning not located in the
				United States, the average amount of established charges charged in-State
				students for full-time pursuit of approved programs of education for
				undergraduates by public institutions of higher learning throughout the United
				States during the preceding academic
				year.
						;
				and
				(2)in subparagraph
			 (B)(i), by striking monthly housing stipend amount and all that
			 follows and inserting “monthly housing stipend in an amount as follows:
					
						(I)In the case of an
				individual enrolled in an institution of higher learning located in the United
				States, an amount equal to the monthly amount of the basic allowance for
				housing payable under section 403 of title 37 for a member with dependents in
				pay grade E–5 residing in the military housing area that encompasses all or the
				majority portion of the ZIP code area in which is located the institution of
				higher learning at which the individual is enrolled.
						(II)In the case of
				an individual enrolled in an institution of higher learning located outside the
				United States, an amount equal to the average monthly amount of the basic
				allowance for housing payable under section 403 of title 37 for a member with
				dependents in pay grade E–5 residing in the continental United
				States.
						.
				(b)Public-private
			 contributions for additional educational assistance
				(1)In
			 generalSubsection (a) of section 3317 of such title is amended
			 by striking the first sentence and inserting the following new sentences:
			 The Secretary shall carry out a program under which a college or
			 university (other than a proprietary for-profit college or university) may,
			 through voluntary contributions, cover a portion of the established charges for
			 an approved program of education of an individual entitled to educational
			 assistance under this chapter that would not otherwise be covered by section
			 3313(c)(1)(A). Subject to subsection (d), such contributions shall be matched
			 by equivalent contributions toward such costs by the Secretary..
				(2)Requirements
			 for participating institutionsSubsection (c) of such section is
			 amended to read as follows:
					
						(c)Requirements
				for participating institutionsA college or university
				participating in the program under this section shall—
							(1)offer the same
				percentage of additional assistance to all individuals receiving educational
				assistance under this section who are pursuing a program of education at the
				college or university;
							(2)submit to the
				Secretary a report on the manner (whether by direct grant, scholarship, or
				otherwise) by which the college or university shall cover portions of the
				established charges of individuals under the program; and
							(3)submit to the
				Secretary a report on the amount of the contribution to be made by the college
				or university for each individual covered by the
				program.
							.
				(3)Matching
			 contributionsParagraph (1) of subsection (d) of such section is
			 amended to read as follows:
					
						(1)In
				generalThe amount of any matching contribution by the Secretary
				under the program under this section with respect to the pursuit of a program
				of education by an individual entitled to educational assistance under this
				chapter may not exceed an amount equal to 50 percent of any costs for tuition
				and mandatory fees for the individual's pursuit of the program of education
				that are not otherwise covered under section
				3311(c)(1)(A).
						.
				(4)RegulationsSubsection
			 (e) of such section is amended to read as follows:
					
						(e)RegulationsThe
				Secretary shall prescribe regulations to carry out the program required by this
				section.
						.
				(c)Interim
			 implementation authoritySection 5003 of the Post-9/11 Veterans
			 Educational Assistance Act of 2008 (title V of Public Law 110–252) is amended
			 by striking subsection (d) and inserting the following new subsections:
				
					(d)Anticipation of
				implementationThe Secretary of Veterans Affairs shall take
				appropriate actions to ensure that this section and the amendments made by this
				section are implementable on the effective date provided in subsection (e)(1),
				including the prescription of such interim and final regulations for purposes
				of this section and the amendments made by this section as the Secretary
				considers appropriate.
					(e)Effective
				date
						(1)In
				generalExcept as provided in paragraph (2), this section and the
				amendments made by this section shall take effect on August 1, 2009.
						(2)ImplementationSubsection
				(d) shall take effect on the date of the enactment of this
				Act.
						.
			(d)Effective
			 dateThe amendments made by this section shall take effect on
			 June 30, 2008, as if included in the Post-9/11 Veterans Educational Assistance
			 Act of 2008, to which such amendments relate.
			
	
		July 26, 2008
		Read twice and placed on the calendar
	
